      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 1 of 64



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

DON STANLEY MEREDITH,

             Plaintiff,
                                                    SECTION: L

v.                                                  JUDGE ELDON E. FALLON

JANSSEN RESEARCH & DEVELOPMENT                      MAG. JUD. MICHAEL B. NORTH
LLC f/k/a JOHNSON AND JOHNSON
PHARMACEUTICAL RESEARCH AND                         JURY TRIAL DEMANDED
DEVELOPMENT LLC, JANSSEN ORTHO LLC,
JANSSEN PHARMACEUTICALS, INC.
f/k/a JANSSEN PHARMACEUTICA INC.
f/k/a ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC.,
JOHNSON & JOHNSON COMPANY,
BAYER HEALTHCARE
PHARMACEUTICALS, INC.,
BAYER PHARMA AG,
BAYER CORPORATION,
BAYER HEALTHCARE LLC,
BAYER HEALTHCARE AG, and BAYER AG,

             Defendants.

                                     COMPLAINT

      COMES NOW Plaintiff Don Meredith, by and through undersigned counsel, who

brings this action against Defendants as follows:




                                          1 of 64
     Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 2 of 64



                                  INTRODUCTION

1.   This action arises out of the injury suffered by Don Meredith, which was directly

     and proximately caused by his use of Xarelto. Plaintiff Don Meredith brings this

     cause of action against Defendants for claims arising from the direct and

     proximate result of Defendants’ and/or their corporate predecessors’ negligent,

     willful, and wrongful conduct in connection with the design, development,

     manufacture, testing, packaging, promoting, marketing, distribution, labeling,

     and/or sale of the anticoagulant Xarelto.

                                      PARTIES

2.   Don Meredith used Xarelto beginning in January 2015. As a direct and proximate

     result of using Xarelto, Mr. Meredith suffered internal bleeding. At the time of his

     injury, Mr. Meredith resided in Navarre, Florida. Plaintiff purchased and used

     Xarelto in Florida. Plaintiff did not know and could not have known that Xarelto

     was the cause of his injuries until less than two years before filing this complaint.

3.   Upon    information    and    belief,   Defendant    JANSSEN      RESEARCH        &

     DEVELOPMENT LLC f/k/a JOHNSON AND JOHNSON RESEARCH AND

     DEVELOPMENT LLC (hereinafter referred to as “JANSSEN R&D”) is a limited

     liability company organized under the laws of New Jersey, with a principal place

     of business in New Jersey. Defendant JANSSEN R&D’s sole member is Janssen

     Pharmaceuticals, Inc., which is a Pennsylvania corporation with a principal place




                                         2 of 64
     Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 3 of 64



     of business in New Jersey. Accordingly, JANSSEN R&D is a citizen of

     Pennsylvania and New Jersey for purposes of determining diversity under 28

     U.S.C. § 1332.

4.   As part of its business, JANSSEN R&D is involved in the research, development,

     sales, and marketing of pharmaceutical products including Xarelto.

5.   Defendant JANSSEN R&D is the holder of the approved New Drug Application

     (“NDA”) for Xarelto as well as the supplemental NDA.

6.   Upon information and belief, and at all relevant times Defendant JANSSEN

     R&D, was in the business of and did design, research, manufacture, test,

     advertise, promote, market, sell, and distribute the drug Xarelto for use as an oral

     anticoagulant. The primary purposes of Xarelto are to reduce the risk of stroke

     and systemic embolism in patients with non-valvular atrial fibrillation, to treat

     Deep Vein Thrombosis (“DVT”) and Pulmonary Embolism (“PE”), to reduce the

     risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients

     undergoing hip and knee replacement surgery.

7.   Upon information and belief, Defendant JANSSEN PHARMACEUTICALS, INC.

     f/k/a JANSSEN PHARMACEUTICA INC. f/k/a ORTHO-MCNEIL-JANSSEN

     PHARMACEUTICALS, INC. (hereinafter referred to as “JANSSEN PHARM”) is a

     Pennsylvania corporation, having a principal place of business in New Jersey.

8.   As part of its business, JANSSEN PHARM is involved in the research,




                                         3 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 4 of 64



      development, sales, and marketing of pharmaceutical products, including

      Xarelto.

9.    Upon information and belief, and at all relevant times, Defendant JANSSEN

      PHARM was in the business of and did design, research, manufacture, test,

      advertise, promote, market, sell, and distribute the drug Xarelto for use as an oral

      anticoagulant, the primary purposes of which are to reduce the risk of stroke

      and systemic embolism in patients with non-valvular atrial fibrillation, to treat

      DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for

      prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

10.   Upon information and belief, Defendant JANSSEN ORTHO LLC (hereinafter

      referred to as “JANSSEN ORTHO”) is a limited liability company organized

      under the laws of Delaware, having a principal place of business at Stateroad 933

      Km 0 1, Street Statero, Gurabo, Puerto Rico 00778. Defendant JANSSEN ORTHO

      is a subsidiary of Johnson & Johnson. The only member of JANSSEN ORTHO

      LLC is OMJ PR Holdings, which is incorporated in Ireland with a principal place

      of business in Puerto Rico. Accordingly, JANSSEN ORTHO LLC is a citizen of

      Delaware, Ireland and Puerto Rico for purposes of determining diversity

      under 28 U.S.C. § 1332.

11.   As part of its business, JANSSEN ORTHO is involved in the research,

      development, sales, and marketing of pharmaceutical products, including




                                          4 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 5 of 64



      Xarelto.

12.   Upon information and belief, and at all relevant times, Defendant, JANSSEN

      ORTHO, was in the business of and did design, research, manufacture, test,

      advertise, promote, market, sell, and distribute the drug Xarelto for use as an oral

      anticoagulant, the primary purposes of which are to reduce the risk of stroke

      and systemic embolism in patients with non-valvular atrial fibrillation, to treat

      DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for

      prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

13.   Defendant Johnson & Johnson (hereinafter referred to as “J&J”) is a fictitious

      name adopted by Defendant Johnson & Johnson Company, a New Jersey

      corporation which has its principal place of business at One Johnson & Johnson

      Plaza, New Brunswick, Middlesex County, New Jersey 08933.

14.   As part of its business, J&J, and its “family of companies,” is involved in the

      research, development, sales, and marketing of pharmaceutical products,

      including Xarelto.

15.   Upon       information   and    belief,   Defendant     BAYER      HEALTHCARE

      PHARMACEUTICALS, INC. is, and at all relevant times was, a corporation

      organized under the laws of the State of Delaware, with its principal place of

      business in the State of New Jersey.

16.   As part of its business, BAYER HEALTHCARE PHARMACEUTICALS, INC. is




                                          5 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 6 of 64



      involved in the research, development, sales, and marketing of pharmaceutical

      products including Xarelto.

17.   Upon information and belief, and at all relevant times, Defendant BAYER

      HEALTHCARE PHARMACEUTICALS, INC. was in the business of and did

      design, research, manufacture, test, advertise, promote, market, sell, and

      distribute the drug Xarelto for use as an oral anticoagulant, the primary purposes

      of which are to reduce the risk of stroke and systemic embolism in patients with

      non-valvular atrial fibrillation, to treat DVT and PE, to reduce the risk of

      recurrence of DVT and/or PE, and for prophylaxis of DVT for patients

      undergoing hip and knee replacement surgery.

18.   Upon information and belief, Defendant BAYER PHARMA AG is a

      pharmaceutical company domiciled in Germany.

19.   Defendant BAYER PHARMA AG is formerly known as Bayer Schising Pharma

      AG and is the same corporate entity as Bayer Schising Pharma AG. Bayer

      Schising Pharma AG was formerly known as Schising AG and is the same

      corporate entity as Schising AG.

20.   Upon information and belief, Schising AG was renamed Bayer Schising Pharma

      AG effective December 29, 2006.

21.   Upon information and belief, Bayer Schising Pharma AG was renamed BAYER

      PHARMA AG effective July 1, 2011.




                                         6 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 7 of 64



22.   As part of its business, BAYER PHARMA AG is involved in the research,

      development, sales, and marketing of pharmaceutical products, including

      Xarelto.

23.   Upon information and belief, and at all relevant times, Defendant BAYER

      PHARMA AG was in the business of and did design, research, manufacture, test,

      advertise, promote, market, sell, and distribute the drug Xarelto for use as an oral

      anticoagulant, the primary purposes of which are to reduce the risk of stroke and

      systemic embolism in patients with non-valvular atrial fibrillation, to treat DVT

      and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis

      of DVT for patients undergoing hip and knee replacement surgery.

24.   Upon information and belief, Defendant BAYER CORPORATION is an Indiana

      corporation with its principal place of business at 100 Bayer Road, Pittsburgh,

      Pennsylvania 15205.

25.   Upon information and belief, BAYER HEALTHCARE PHARMACEUTICALS,

      INC. is owned by Defendant BAYER CORPORATION.

26.   At all relevant times, Defendant BAYER CORPORATION was engaged in the

      business of researching, developing, designing, licensing, manufacturing,

      distributing, selling, marketing, and/or introducing into interstate commerce,

      either directly or indirectly through third parties or related entities, its products,

      including the prescription drug Xarelto.




                                           7 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 8 of 64



27.   Upon information and belief, Defendant BAYER HEALTHCARE LLC is a

      limited liability company duly formed and existing under and by the virtue of

      the laws of the State of Delaware, with its principal place of business located at

      100 Bayer Blvd, Whippany, New Jersey 07981-1544.

                a. Upon information and belief, from on or about the early January 1,

                   2003 until on or about late December, 2014, BAYER HEALTHCARE

                   LLC’s sole member was Bayer Corporation, and is wholly owned

                   by Bayer Corporation which is an Indiana corporation with its

                   principal place of business at 100 Bayer Road, Pittsburgh,

                   Pennsylvania 15205.


                b. Upon information and belief, from on or about early January, 2015

                   to on or about June 30, 2015, BAYER HEALTHCARE LLC’s sole

                   member was Bayer Medical Care, Inc., and is wholly owned by

                   Bayer Medical Care, Inc., which is a Delaware Corporation, with its

                   principal place of business at 1 Medrad Dr., Indianola,

                   Pennsylvania 15051.


                c. Upon information and belief, from on or about July 1, 2015 to the

                   present, BAYER HEALTHCARE LLC’s members are:

                       i. Bayer Medical Care Inc., a Delaware corporation with its

                          principal place of business in Pennsylvania;



                                         8 of 64
Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 9 of 64



              ii. NippoNex Inc., a Delaware corporation with its principal

                  place of business in New York;


              iii. Bayer West Coast Corporation, a Delaware Corporation

                  with its principal place of business in California;

              iv. Bayer Essure Inc., a Delaware corporation with its principal

                  place of business in California;


               v. Bayer Consumer Care Holdings, LLC, a limited liability

                  company formed in Delaware with its principal place of

                  business in New Jersey;


              vi. Dr. Scholl’s LLC, a limited liability company, formed in

                  Delaware with its principal place of business in California;


             vii. Coppertone LLC, a limited liability company, formed in

                  Delaware with its principal place of business in California;


             viii. MiraLAX LLC, a limited liability company, formed in

                  Delaware with its principal place of business in California;

                  and,


              ix. Bayer HealthCare U.S Funding LLC, a limited liability

                  company a limited liability company, formed in Delaware

                  with its principal place of business in Pennsylvania.



                                 9 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 10 of 64



      Accordingly, BAYER HEALTHCARE LLC is a citizen of Delaware, New Jersey,

      New York, Indiana, Pennsylvania, and California for purposes of determining

      diversity under 28 U.S.C. 1332.

28.    Upon information and belief, at all relevant times, Defendant BAYER

       HEALTHCARE LLC was in the business of and did design, research,

       manufacture, test, advertise, promote, market, sell, and distribute Xarelto for use

       as an oral anticoagulant, the primary purposes of which are to reduce the risk of

       stroke and systemic embolism in patients with non-valvular atrial fibrillation, to

       treat DVT and PE to reduce the risk of recurrence of DVT and/or PE, and for

       prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

29.    Upon information and belief, Defendant BAYER HEALTHCARE AG is a

       company domiciled in Germany and is the parent/holding company of

       Defendants BAYER CORPORATION, BAYER HEALTHCARE LLC, BAYER

       HEALTHCARE PHARMACEUTICALS, INC, and BAYER PHARMA AG.

30.    Upon information and belief, at all relevant times, Defendant BAYER

       HEALTHCARE AG exercises control over Defendants BAYER CORPORATION,

       BAYER HEALTHCARE LLC, BAYER HEALTHCARE PHARMACEUTICALS,

       INC., and BAYER PHARMA AG.

31.    Upon information and belief, Defendant BAYER AG is a German chemical and

       pharmaceutical company that is headquartered in Leverkusen, North Rhine-




                                          10 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 11 of 64



       Westphalia, Germany.

32.    Upon information and belief, Defendant BAYER AG is the third largest

       pharmaceutical company in the world.

33.    Upon information and belief, at all relevant times, Defendant BAYER AG was in

       the business of and did design, research, manufacture, test, advertise, promote,

       market, sell, and distribute Xarelto for use as an oral anticoagulant, the primary

       purposes of which are to reduce the risk of stroke and systemic embolism in

       patients with non-valvular atrial fibrillation, to treat DVT and PE, to reduce the

       risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients

       undergoing hip and knee replacement surgery.

34.    Defendants Janssen Research & Development LLC, Janssen Ortho LLC, Janssen

       Pharmaceuticals, Inc., Johnson & Johnson, Bayer Healthcare Pharmaceuticals,

       Inc., Bayer Pharma AG, Bayer Corporation, Bayer Healthcare LLC, Bayer

       Healthcare AG, and Bayer AG, shall be referred to herein individually by name

       or jointly as “Defendants.”

35.    At all times alleged herein, Defendants include and included any and all parents,

       subsidiaries, affiliates, divisions, franchises, partners, joint venturers, and

       organizational units of any kind, their predecessors, successors and assigns and

       their officers, directors, employees, agents, representatives and any and all other

       persons acting on their behalf.




                                          11 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 12 of 64



36.    At all times herein mentioned, each of the Defendants was the agent, servant,

       partner, predecessors in interest, and joint venturer of each of the remaining

       Defendants herein and was at all times operating and acting with the purpose

       and scope of said agency, service, employment, partnership, and joint venture.

37.    At all times relevant, Defendants were engaged in the business of developing,

       designing, licensing, manufacturing, distributing, selling, marketing, and/or

       introducing into interstate commerce throughout the United States, either directly

       or indirectly through third parties, subsidiaries or related entities, the drug

       Xarelto.

                             JURISDICTION AND VENUE

38.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d) because

       complete diversity exists between Plaintiff and Defendants, and the matter in

       controversy, exclusive of interest and costs, exceeds the sum or value of $75,000.

39.    Defendants have significant contacts in the district of Plaintiff’s residence such

       that they are subject to the personal jurisdiction of the court in that district.

40.    A substantial part of the events and omissions giving rise to Plaintiff’s causes of

       action occurred in the district of Plaintiff’s residence, as well as in this district.

       Pursuant to 28 U.S.C. § 1391(a), venue is proper in both districts.

41.    Pursuant to the Transfer Order of the Judicial Panel on Multidistrict Litigation,

       In re Xarelto (Rivaroxaban) Products Liab. Litig., 2014 WL 7004048 (J.P.M.L. June 12,




                                            12 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 13 of 64



       2014), venue is also proper in this jurisdiction pursuant to 28 U.S.C. § 1407.

                              FACTUAL ALLEGATIONS

       A.     Nature of the Case

42.    Plaintiff brings this case against Defendants for damages associated with

       ingestion of the pharmaceutical drug Xarelto, which was designed,

       manufactured, marketed, sold and distributed by Defendants.

43.    Specifically, Plaintiff began taking Xarelto in January 2015, and suffered internal

       bleeding almost immediately as a direct result of using Xarelto. The Plaintiff did

       not know and could not have known that Xarelto was the cause of his injury until

       less than four years before filing this complaint.

44.    At all relevant times, Defendants were in the business of and did design,

       research, manufacture, test, advertise, promote, market, sell and distribute

       Xarelto to reduce the risk of stroke and systemic embolism in patients with non-

       valvular atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence

       of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and

       knee replacement surgery.

45.    Xarelto was introduced in the United States (“U.S.”) on July 1, 2011, and is part

       of a class of drugs called New Oral Anticoagulants (“NOACs”).

46.    This class of NOACs, which also includes Pradaxa and Eliquis, is marketed as

       the next generation of blood-thinning drugs to replace warfarin (Coumadin); an




                                          13 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 14 of 64



       established safe treatment for preventing stroke and systemic embolism for the

       past 60 years.

47.    Xarelto is an anticoagulant that acts as a Factor Xa inhibitor, and is available by

       prescription in oral tablet doses of 20mg, 15mg, and 10mg.

48.    Defendants received FDA approval for Xarelto on July 1, 2011 for the prophylaxis

       of DVT and PE in patients undergoing hip replacement or knee replacement

       surgeries (NDA 022406).

49.    Approval of Xarelto for the prophylaxis of DVT and PE in patients undergoing

       hip replacement or knee replacement surgeries was based on a series of clinical

       trials known as the Regulation of Coagulation in Orthopedic Surgery to Prevent

       Deep Venous Thrombosis and Pulmonary Embolism studies (hereinafter

       referred to as the “RECORD” studies). The findings of the RECORD studies

       showed that Xarelto was superior (based on the Defendants’ definition) to

       enoxaparin for thromboprophylaxis after total knee and hip arthroplasty,

       accompanied by similar rates of bleeding. However, the studies also showed a

       greater bleeding incidence with Xarelto leading to decreased hemoglobin levels

       and transfusion of blood. (Lassen, M.R., et al. Rivaroxaban versus Enoxaparin for

       Thromboprophylaxis after Total Knee Arthroplasty. N. Engl. J. Med. 2008;

       358:2776-86; Kakkar, A.K., et al. Extended duration rivaroxaban versus short-

       term enoxaparin for the prevention of venous thromboembolism after total hip




                                          14 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 15 of 64



        arthroplasty: a double-blind, randomized controlled trial. Lancet 2008; 372:31-39;

        Ericksson, B.I., et al. Rivaroxaban versus Enoxaparin for Thromboprophylaxis

        after Hip Arthroplasty. N. Engl. J. Med. 2008; 358:2765-75.).

50.     Despite these findings, the RECORD studies were flawed in design and

        conducted in a negligent manner. In fact, FDA Official Action Indicated

        (“OAI”)—rated inspections in 2009 disclosed rampant violations including,

        “systemic   discarding    of   medical    records,”   unauthorized    unblinding,

        falsification, and “concerns regarding improprieties in randomization.” As a

        result, the FDA found that the RECORD 4 studies were so flawed that they were

        deemed unreliable. (Seife, Charles, Research Misconduct Identified by US Food and

        Drug Administration, JAMA Intern. Med (Feb. 9, 2015)).

51.     Nevertheless, Defendants received additional FDA approval for Xarelto to

        reduce the risk of stroke and systemic embolism in patients with non-valvular

        atrial fibrillation on November 4, 2011 (NDA 202439).       Approval of Xarelto

        for reducing the risk of stroke and systemic embolism in patients with non-

        valvular atrial fibrillation in the U.S. was based on a clinical trial known as the

        Rivaroxaban Once Daily Oral Direct Factor Xa Inhibition Compared with

        Vitamin K Antagonism for Prevention of Stroke and Embolism Trial in Atrial

        Fibrillation study (hereinafter referred to as “ROCKET AF”).

 52.    The ROCKET AF study showed that Xarelto was non-inferior to warfarin for the




                                           15 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 16 of 64



       prevention of stroke or systemic embolism in patients with non-valvular atrial

       fibrillation, with a similar risk of major bleeding. However, “bleeding from

       gastrointestinal sites, including upper, lower, and rectal sites, occurred more

       frequently in the rivaroxaban group, as did bleeding that led to a drop in the

       hemoglobin level or bleeding that required transfusion.” (Patel, M.R., et al.

       Rivaroxaban versus warfarin in Nonvalvular Atrial Fibrillation. N. Engl. J. Med.

       2011; 365:883- 91.)

53.    The ROCKET AF study compared warfarin to Xarelto. Thus, for the study to be

       well designed and meaningful, the warfarin study group would have to be well

       managed because warfarin’s safety and efficacy is dose dependent. In other

       words, if the warfarin group was poorly managed, it would be easy for Xarelto

       to appear non-inferior to warfarin, which, in turn, would provide Defendants a

       study to “support” Xarelto’s use.

54.    In fact, in the ROCKET AF study, the warfarin group was not well managed. The

       warfarin group in the ROCKET AF study was the worst managed warfarin study

       group in any previously reported clinical trial involving warfarin.

55.    The poor management of the warfarin group in the ROCKET AF study was not

       lost on the FDA, which noted “the data comparing [Xarelto] to warfarin are not

       adequate to determine whether [Xarelto] is as effective for its proposed

       indication in comparison to warfarin when the latter is used skillfully.” FDA




                                           16 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 17 of 64



       Advisory Committee Briefing document. P. 10.

56.    Public Citizen also noticed the poor control in the warfarin group. Public Citizen

       wrote the FDA, stating they “strongly oppose FDA approval…The 3 ROCKET

       AF trial conducted in support of the proposed indication had a suboptimal

       control arm…” http://www.citizen.org/documents/1974.pdf.

57.    Another problem with the ROCKET AF study was Xarelto’s once-a-day dosing.

       The FDA clinical reviewers stated that “the sponsor’s rationale for evaluating

       only once daily dosing during Phase 3 is not strong. Most importantly, there is

       clinical information from Phase 2 trials … and from clinical pharmacology

       studies suggesting that twice daily dosing, which would produce lower peak

       blood levels and higher trough blood levels of [Xarelto], might have been

       associated with greater efficacy and/or a better safety profile.” FDA advisory

       Committee Briefing document p. 100.

58.    Dr. Steven E. Nissen, more sharply, stated “my concern was that the dose was

       selected more for a marketing advantage rather than for the scientific data that

       was available, and was a mistake…” FDA Advisory Meeting Transcript p. 287.

59.    Furthermore, the FDA expressed desirability in monitoring Xarelto dosage

       within their NDA approval memo based on the ROCKET studies. The clinical

       pharmacology in these studies demonstrated a linear correlation between

       rivaroxaban (Xarelto) levels and prothrombin time (“PT”); and subsequently a




                                          17 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 18 of 64



       correlation between PT and the risk of bleeding. At this time, Defendants were

       aware of the correlation between Xarelto dosage and bleeding risks, but had “not

       chosen to utilize this information.” (NDA 202439 Summary Review, p. 9). At all

       relevant times, Defendants’ controlled the contents of their label as demonstrated

       by their decision to go forward without regard to the FDA’s suggestion to utilize

       this information.

60.    The additional indication for treatment of DVT and/or PE and the reduction in

       recurrence of DVT and/or PE was added to the label on November 2, 2012.

61.    Approval of Xarelto for the treatment of DVT and/or PE and the reduction in

       recurrence of DVT and/or PE in the U.S. was based on the clinical trials known

       as the EINSTEIN-DVT, EINSTEIN-PE, and EINSTEIN-Extension studies. The

       EINSTEIN-DVT study tested Xarelto versus a placebo, and merely determined

       that Xarelto offered an option for treatment of DVT, with an increased risk of

       bleeding events as compared to placebo. (The EINSTEIN Investigators. Oral

       Rivaroxaban for Symptomatic Venous Thromboembolism. N.Engl.J.Med. 2010;

       363:2499-510).    The       EINSTEIN-Extension       study    confirmed   that   result.

       (Roumualdi,      E.,   et    al.   Oral     rivaroxaban   after   symptomatic    venous

       thromboembolism: the continued treatment study (EINSTEIN-Extension study).

       Expert Rev. Cardiovasc. This. 2011; 9(7):841-844). The EINSTEIN-PE study’s

       findings showed that a Xarelto regimen was non-inferior to the standard therapy




                                                 18 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 19 of 64



       for initial and long-term treatment of PE. However, the studies also

       demonstrated an increased risk of adverse events with Xarelto, including those

       that resulted in permanent discontinuation of Xarelto or prolonged

       hospitalization. (The EINSTEIN- PE Investigators. Oral Rivaroxaban for the

       Treatment of Symptomatic Pulmonary Embolism. N.Engl.J.Med. 2012; 366:1287-

       97.)

62.    Defendants use the results of the ROCKET AF study, the RECORD studies, and

       the EINSTEIN studies to promote Xarelto in their promotional materials,

       including the Xarelto website, which tout the positive results of those studies.

       However, Defendants’ promotional materials fail to similarly highlight the

       increased risk of gastrointestinal bleeding and bleeding that required

       transfusion, among other serious bleeding concerns.

63.    Defendants market Xarelto as a new oral anticoagulant treatment alternative to

       warfarin (Coumadin), a long-established safe treatment for preventing stroke

       and systemic embolism.

64.    Defendants market and promote Xarelto as a single daily dose pill that does not

       require the need to measure a patient’s blood plasma levels, touting it as more

       convenient than warfarin, and does not limit a patient’s diet. The single dose and

       no blood testing requirements or dietary constraints are marketed by Defendants

       as the “Xarelto Difference.”




                                          19 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 20 of 64



65.    However, Xarelto’s clinical studies show that Xarelto is safer and more effective

       when there is blood monitoring, dose adjustments and twice a day dosing.

66.    In its Quarter Watch publication for the first quarter of the 2012 fiscal year, the

       Institute for Safe Medication Practices (“ISMP”), noted that, even during the

       approval process, FDA “[r]eviewers also questioned the convenient once-a-day

       dosing scheme [of Xarelto], saying blood level studies had shown peaks and

       troughs that could be eliminated by twice-a-day dosing.”

67.    The use of Xarelto without appropriate blood monitoring, dose adjustment and

       twice a day dosing can cause major, life-threatening bleeding events. Physicians

       using Xarelto have to be able to balance the dose so that the blood is thinned

       enough to reduce the risk of stroke, but not thinned so much as to increase the

       risk for a major bleeding event. The Defendants were aware of this risk and the

       need for blood monitoring but have failed to disclose this vital health information

       to patients, doctors and the FDA.

68.    Importantly, Xarelto’s significant risk of severe, and sometimes fatal, internal

       bleeding has no antidote to reverse its effects, unlike warfarin. Therefore, in the

       event of hemorrhagic complications, there is no available reversal agent. The

       original U.S. label, approved when the drug was first marketed, did not contain

       a warning regarding the lack of antidote, but instead only mentioned this

       important fact in the overdose section.




                                           20 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 21 of 64



69.    The FDA’s adverse event data indicates staggering, serious adverse events that

       have been associated with Xarelto.

70.    In the year leading up to June 30, 2012, there were 1,080 Xarelto-associated

       “Serious Adverse Event” (“SAE”) Medwatch reports filed with the FDA,

       including at least 65 deaths. Of the reported hemorrhage events associated with

       Xarelto, 8% resulted in death, which was approximately twofold the risk of a

       hemorrhage-related death with warfarin.

71.    At the close of the 2012 fiscal year, a total of 2,081 new Xarelto-associated SAE

       reports were filed with the FDA, its first full year on the market, ranking tenth

       among other pharmaceuticals in direct reports to the FDA. Of those reported

       events, 151 resulted in death, as compared to only 56 deaths associated with

       warfarin.

72.    The ISMP referred to these SAE figures as constituting a “strong signal”

       regarding the safety of Xarelto, defined as “evidence of sufficient weight to

       justify an alert to the public and the scientific community, and to warrant further

       investigation.”

73.    Of particular note, in the first quarter of 2013, the number of reported serious

       adverse events associated with Xarelto (680) overtook that of Pradaxa (528),

       another new oral anticoagulant, which had previously ranked as the number one

       reported drug in terms of adverse events in 2012.




                                          21 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 22 of 64



74.    Moreover, in the first eight months of 2013, German regulators received 968

       Xarelto-related adverse event reports, including 72 deaths, as compared to a total

       of 750 reports and 58 deaths in 2012.

75.    Despite the clear signal generated by the SAE data, Defendants did not tell

       consumers, health care professionals and the scientific community about the

       dangers of Xarelto, nor did Defendants perform further investigation into the

       safety of Xarelto.

76.    Defendants’ original, and in some respects, current labeling and prescribing

       information for Xarelto:

                  a. failed to investigate, research, study and define, fully and
                     adequately, the safety profile of Xarelto;

                  b. failed to provide adequate warnings, about the true safety risks
                     associated with the use of Xarelto;

                  c. failed to provide adequate warning regarding the pharmacokinetic
                     and pharmacodynamic variability of Xarelto and its effects on the
                     degree of anticoagulation in a patient;

                  d. failed to disclose the need for dose adjustments;

                  e. failed to disclose the need for twice daily dosing;

                  f. failed to warn about the need for blood monitoring;

                  g. failed to provide adequate warning that it is difficult or impossible
                     to assess the degree and/or extent of anticoagulation in patients
                     taking Xarelto;

                  h. failed to adequately disclose in the “Warnings” Section that there




                                          22 of 64
Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 23 of 64



              is no drug, agent or means to reverse the anticoagulation effects of
              Xarelto;

         i. failed to advise prescribing physicians, such as the Plaintiff’s
            physicians, to instruct patients that there was no agent to reverse
            the anticoagulant effects of Xarelto;

         j.   failed to provide adequate instructions on how to intervene and/or
              stabilize a patient who suffers a bleed while taking Xarelto;

         k. failed to provide adequate warnings and information related to the
            increased risks of bleeding events associated with aging patient
            populations of Xarelto users;

         l. failed to provide adequate warnings regarding the increased risk
            of gastrointestinal bleeds in those taking Xarelto, especially, in
            those patients with a prior history of gastrointestinal issues and/or
            upset stomach;

         m. failed to provide adequate warnings regarding the increased risk
            of suffering a bleeding event, requiring blood transfusions in those
            taking Xarelto;

         n. failed to provide adequate warnings regarding the need to assess
            renal functioning prior to starting a patient on Xarelto and to
            continue testing and monitoring of renal functioning periodically
            while the patient is on Xarelto;

         o. failed to provide adequate warnings regarding the need to assess
            hepatic functioning prior to starting a patient on Xarelto and to
            continue testing and monitoring of hepatic functioning
            periodically while the patient is on Xarelto;

         p. failed to include a “BOXED WARNING” about serious bleeding
            events associated with Xarelto;

         q. failed to include a “BOLDED WARNING” about serious bleeding
            events associated with Xarelto; and

         r. in the “Medication Guide” intended for distribution to patients to



                                   23 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 24 of 64



                     whom Xarelto has been prescribed, Defendants failed to disclose
                     the need for blood monitoring or to patients that there is no drug,
                     agent or means to reverse the anticoagulation effects of Xarelto and
                     that if serious bleeding occurs, such irreversibility could have
                     permanently disabling, life-threatening or fatal consequences.

77.    During the years since first marketing Xarelto in the U.S., Defendants modified

       the U.S. labeling and prescribing information for Xarelto, which included

       additional information regarding the use of Xarelto in patients taking certain

       medications. Despite being aware of: (1) serious, and sometimes fatal,

       irreversible bleeding events associated with the use of Xarelto; and (2) 2,081 SAE

       Medwatch reports filed with the FDA in 2012 alone, including at least 151 deaths,

       Defendants nonetheless failed to provide adequate disclosures or warnings in

       their label as detailed in Paragraph 94 (a-r).

78.    Despite the wealth of scientific evidence, Defendants have ignored the increased

       risk of the development of the aforementioned injuries associated with the use of

       Xarelto, but they have, through their marketing and advertising campaigns,

       urged consumers to use Xarelto without regular blood monitoring or instead of

       anticoagulants that present a safer alternative.

              B. Over-Promotion of Xarelto

79.    Xarelto is the second most prescribed drug for treatment of atrial fibrillation,

       behind only Coumadin (warfarin), and achieved blockbuster status with sales

       of approximately $2 billion dollars in 2013.




                                           24 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 25 of 64



80.    Defendants spent significant amounts of money in promoting Xarelto, which

       included at least $11,000,000.00 spent during 2013 alone on advertising in

       journals targeted at prescribers and consumers in the U.S. In the third quarter of

       fiscal 2013, Xarelto was the number one pharmaceutical product advertised in

       professional health journals based on pages and dollars spent.

81.    Defendants’ aggressive and misrepresentative marketing of a “Xarelto

       Difference” lead to an explosion in Xarelto sales. The “Xarelto Difference,” i.e.,

       was once a day dosing without blood monitoring. In fact, the “Xarelto

       Difference” was nothing more than a marketing campaign based on flawed

       science.

82.    As a result of Defendants’ aggressive marketing efforts, in its first full year on

       the market, Xarelto garnered approximately $582 million in sales globally.

83.    Defendants’ website for Xarelto claims that over seven million people worldwide

       have been prescribed Xarelto. In the U.S., approximately 1 million Xarelto

       prescriptions had been written by the end of 2013.

84.    During the Defendants’ 2012 fiscal year, Xarelto garnered approximately $658

       million in sales worldwide. Then, in 2013, sales for Xarelto increased even further

       to more than $1 billion which is the threshold commonly referred to as

       “blockbuster” status in the pharmaceutical industry. In fact, Xarelto sales

       ultimately reached approximately $2 billion for the 2013 fiscal year, and Xarelto




                                          25 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 26 of 64



       is now considered the leading anticoagulant on a global scale in terms of sales.

85.    As part of their marketing of Xarelto, Defendants widely disseminated direct-to-

       consumer (“DTC”) advertising campaigns that were designed to influence

       patients to make inquiries to their prescribing physicians about Xarelto and/or

       request prescriptions for Xarelto.

86.   In the course of these DTC advertisements, Defendants overstated the efficacy of

      Xarelto with respect to preventing stroke and systemic embolism, failed to

      disclose the need for dose adjustments, failed to disclose the need for blood

      monitoring, and failed to adequately disclose to patients that there is no drug,

      agent, or means to reverse the anticoagulation effects of Xarelto, and, that such

      irreversibility could have permanently disabling, life- threatening and fatal

      consequences.

87.   On June 6, 2013, Defendants received an untitled letter from the FDA’s Office of

      Prescription Drug Promotion (hereinafter referred to as the “OPDP”) regarding

      its promotional material for the atrial fibrillation indication, stating that, “the print

      ad is false or misleading because it minimizes the risks associated with Xarelto

      and makes a misleading claim” regarding dose adjustments, which was in

      violation of FDA regulations. The OPDP thus requested that Defendants

      immediately cease distribution of such promotional material.

88.    Prior to Plaintiff’s ingestion of Xarelto, Plaintiff became aware of the promotional




                                            26 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 27 of 64



       materials described herein.

89.    Prior to Plaintiff’s prescription of Xarelto, Plaintiff’s prescribing physician

       received promotional materials and information from sales representatives of

       Defendants claiming that Xarelto was just as effective as warfarin in reducing

       strokes in patients with non- valvular atrial fibrillation, as well as preventing

       DVT/PE in patients with prior history of DVT/PE or undergoing hip or knee

       replacement surgery, and was more convenient, without also requiring blood

       monitoring, dose adjustments, twice a day dosing or adequately informing

       prescribing physicians that there was no reversal agent that could stop or control

       bleeding in patients taking Xarelto.

90.    At all times relevant hereto, Defendants also failed to warn emergency room

       doctors, surgeons, and other critical care medical professionals that unlike

       generally-known measures taken to treat and stabilize bleeding in users of

       warfarin, there is no effective agent to reverse the anticoagulation effects of

       Xarelto, and therefore no effective means to treat and stabilize patients who

       experience uncontrolled bleeding while taking Xarelto.

91.    At all times relevant to this action, The Xarelto Medication Guide, prepared and

       distributed by Defendants and intended for U.S. patients to whom Xarelto has

       been prescribed, failed to warn about the need for blood monitoring, dose

       adjustments, and twice a day dosing, and failed to disclose to patients that there




                                          27 of 64
      Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 28 of 64



       is no agent to reverse the anticoagulation effects of Xarelto, and, that if serious

       bleeding occurs, it may be irreversible, permanently disabling, and life-

       threatening.

92.    Prior to applying to the FDA for and obtaining approval of Xarelto, Defendants

       knew or should have known that consumption of Xarelto was associated with

       and/or would cause the induction of life-threatening bleeding, and Defendants

       possessed at least one clinical scientific study, which evidence Defendants knew

       or should have known was a signal that life-threatening bleeding risk needed

       further testing and studies prior to its introduction to the market.

93.    As a result of Defendants’ claim regarding the effectiveness and safety of Xarelto,

       Plaintiff’s medical providers prescribed and Plaintiff ingested Xarelto.

              C. Plaintiff’s Use of Xarelto and Resulting Injuries

94.    By reason of the foregoing acts and omissions, Plaintiff was caused to suffer from

       internal bleeding, physical pain, mental anguish, including diminished

       enjoyment of life, and expenses for medical treatment, among other damages.

95.    Upon information and belief, despite life-threatening bleeding findings in a

       clinical trial and other clinical evidence, Defendants failed to adequately conduct

       complete and proper testing of Xarelto prior to filing their New Drug Application

       for Xarelto.

96.    Upon information and belief, from the date Defendants received FDA approval




                                          28 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 29 of 64



        to market Xarelto, Defendants made, distributed, marketed, and sold Xarelto

        without adequate warning to Plaintiff’s prescribing physicians or Plaintiff that

        Xarelto was associated with and/or could cause life-threatening bleeding,

        presented a risk of life-threatening bleeding in patients who used it, and that

        Defendants had not adequately conducted complete and proper testing and

        studies of Xarelto with regard to severe side-effects, specifically life-threatening

        bleeding.

97.     Upon information and belief, Defendants concealed and failed to completely

        disclose their knowledge that Xarelto was associated with or could cause life-

        threatening bleeding as well as their knowledge that they had failed to fully test

        or study said risk.

98.     Upon information and belief, Defendants ignored the association between the

        use of Xarelto and the risk of developing life-threatening bleeding.

99.     Upon information and belief, Defendants failed to warn Plaintiff and healthcare

        providers regarding the need for blood monitoring, dose adjustments and failed

        to warn of the risk of serious bleeding that may be irreversible, permanently

        disabling, and life- threatening, associated with Xarelto.

100.    Defendants’ failure to disclose information that they possessed regarding the

        failure to adequately test and study Xarelto for life-threatening bleeding risk

        further rendered warnings for this medication inadequate.




                                           29 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 30 of 64



101.    Defendants’ fraudulent concealment and misrepresentations were designed to

        prevent, and did prevent, the public and the medical community at large from

        discovering the risks and dangers associated with Xarelto and Plaintiff from

        discovering, and/or with reasonable diligence being able to discover, causes of

        action.

102.    Defendants’ fraudulent representations and concealment evidence flagrant,

        willful, and depraved indifference to health, safety, and welfare. Defendants’

        conduct showed willful misconduct, malice, fraud, wantonness, oppression, and

        that entire want of care that raises the presumption of conscious indifference to

        the consequences of said conduct.

103.    By reason of the forgoing acts and omissions, Plaintiff has suffered damages and

        harm, including, but not limited to, personal injury, medical expenses, and other

        economic harm.




                                            30 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 31 of 64



                                  CLAIMS FOR RELIEF

                                         COUNT I
                            (STRICT PRODUCT LIABILITY)


104.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

105.    At the time of Plaintiff’s injuries, Defendants’ pharmaceutical drug Xarelto was

        defective and unreasonably dangerous to foreseeable consumers, including

        Plaintiff.

106.    At all times herein mentioned, the Defendants designed, researched,

        manufactured, tested, advertised, promoted, marketed, sold, distributed, and/or

        have recently acquired the Defendants who have designed, researched,

        manufactured, tested, advertised, promoted, marketed, sold and distributed

        Xarelto as hereinabove described that was used by the Plaintiff.

107.    Defendants’ Xarelto was expected to and did reach the usual consumers,

        handlers, and persons coming into contact with said product without substantial

        change in the condition in which it was produced, manufactured, sold,

        distributed, and marketed by the Defendants.

108.    At those times, Xarelto was in an unsafe, defective, and inherently dangerous

        condition, which was dangerous to users, and in particular, Plaintiff herein.

109.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,




                                           31 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 32 of 64



        marketed, sold and distributed by Defendants was defective in design or

        formulation in that when it left the hands of the manufacturer and/or suppliers,

        the foreseeable risks exceeded the benefits associated with the design or

        formulation of Xarelto.

110.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

        marketed, sold and distributed by Defendants was defective in design and/or

        formulation, in that, when it left the hands of the Defendants, manufacturers,

        and/or suppliers, it was unreasonably dangerous, and it was more dangerous

        than an ordinary consumer would expect.

111.    At all times herein mentioned, Xarelto was in a defective condition and unsafe,

        and Defendants knew or had reason to know that said product was defective and

        unsafe, especially when used in the form and manner as provided by the

        Defendants.

112.    Defendants knew, or should have known that at all times herein mentioned, their

        Xarelto was in a defective condition, and was and is inherently dangerous and

        unsafe.

113.    At the time of Plaintiff’s use of Xarelto, Xarelto was being used for the purposes

        and in a manner normally intended, namely to reduce the risk of stroke and

        systemic embolism in patients with non-valvular atrial fibrillation, to reduce the

        risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients




                                          32 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 33 of 64



        undergoing hip and knee replacement surgery.

114.    Defendants, with this knowledge, voluntarily designed their Xarelto in a

        dangerous condition for use by the public, and in particular the Plaintiff herein.

115.    Defendants had a duty to create a product that was not unreasonably dangerous

        for its normal, intended use.

116.    Defendants created a product unreasonably dangerous for its normal,

        intended use.

117.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

        marketed, sold and distributed by Defendants was manufactured defectively in

        that Xarelto left the hands of Defendants in a defective condition and was

        unreasonably dangerous to its intended users.

118.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

        marketed, sold and distributed by Defendants reached their intended users in the

        same defective and unreasonably dangerous condition in which the Defendants’

        Xarelto was manufactured.

119.    Defendants designed, researched, manufactured, tested, advertised, promoted,

        marketed, sold and distributed a defective product which created an

        unreasonable risk to the health of consumers and to Plaintiff in particular; and

        Defendants are therefore strictly liable for the injuries sustained by Plaintiff.

120.    Plaintiff could not, by the exercise of reasonable care, have discovered Xarelto’s




                                            33 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 34 of 64



        defects herein mentioned and perceived its danger.

121.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

        marketed, sold and distributed by Defendants was defective due to inadequate

        warnings or instructions, as the Defendants knew or should have known that the

        product created a risk of serious and dangerous side effects including, life-

        threatening bleeding, as well as other severe and personal injuries which are

        permanent and lasting in nature (such as death) and the Defendants failed to

        adequately warn of said risk.

122.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

        marketed, sold and distributed by Defendants was defective due to inadequate

        warnings and/or inadequate testing.

123.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

        marketed, sold and distributed by Defendants was defective due to inadequate

        post-marketing surveillance and/or warnings because, after Defendants knew or

        should have known of the risks of serious side effects including, life-threatening

        bleeding, as well as other severe and permanent health consequences from

        Xarelto, they failed to provide adequate warnings to users or consumers of the

        product, and continued to improperly advertise, market and/or promote their

        product, Xarelto.

124.    The Xarelto ingested by Plaintiff was in the same or substantially similar




                                          34 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 35 of 64



        condition as it was when it left the possession of Defendants.

125.    Plaintiff did not misuse or materially alter his Xarelto.

126.    Defendants are strictly liable for Plaintiff’s injuries in the following ways:

                  a. Xarelto as designed, manufactured, sold and supplied by the
                     Defendants, was defectively designed and placed into the stream
                     of commerce by Defendants in a defective and unreasonably
                     dangerous condition;

                  b. Defendants failed to properly market, design, manufacture,
                     distribute, supply and sell Xarelto;

                  c. Defendants failed to warn and place adequate warnings and
                     instructions on Xarelto;

                  d. Defendants failed to adequately test Xarelto;

                  e. Defendants failed to provide timely and adequate post-marketing
                     warnings and instructions after they knew of the risk of injury
                     associated with the use of Xarelto, and,


                  f. A feasible alternative design existed that was capable of
                     preventing Plaintiff’s injuries.

127.    By reason of the foregoing, Defendants have become strictly liable in tort to

        Plaintiff for the manufacturing, marketing, promoting, distribution, and selling

        of a defective product, Xarelto.

128.    Defendants’ defective design, manufacturing defect, and inadequate warnings of

        Xarelto were acts that amount to willful, wanton, and/or reckless conduct by

        Defendants.

129.    That said defects in Defendants’ drug Xarelto were a substantial factor in causing



                                            35 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 36 of 64



        Plaintiff’s injuries.

130.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

        serious and dangerous side effects including but not limited to, bleeding, as well

        as physical pain and mental anguish, diminished enjoyment of life, and financial

        expenses for hospitalization and medical care.

131.    Defendants’ conduct, as described above, was extreme and outrageous.

        Defendants risked the lives of the consumers and users of their products,

        including Plaintiff, with knowledge of the safety and efficacy problems and

        suppressed this knowledge from the general public. Defendants made conscious

        decisions not to redesign, re-label, warn or inform the unsuspecting consuming

        public. Defendants’ outrageous conduct warrants an award of punitive damages.

                                       COUNT II
                                (MANUFACTURING DEFECT)

132.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

133.    Xarelto was designed, manufactured, marketed, promoted, sold, and introduced

        into the stream of commerce by Defendants.

134.    When it left the control of Defendants, Xarelto was expected to, and did reach

        Plaintiff without substantial change from the condition in which it left Defendants’

        control.




                                           36 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 37 of 64



135.    Xarelto was defective when it left Defendants’ control and was placed in the

        stream of commerce, in that there were foreseeable risks that exceeded the benefits

        of the product and/or that it deviated from product specifications and/or

        applicable federal requirements, and posed a risk of serious injury and death.

136.    Specifically, Xarelto was more likely to cause serious bleeding that may be

        irreversible,   permanently     disabling,    and   life-threatening   than    other

        anticoagulants.

137.    Plaintiff used Xarelto in substantially the same condition it was in when it left the

        control of Defendants and any changes or modifications were foreseeable by

        Defendants.

138.    Plaintiff and healthcare providers did not misuse or materially alter the Xarelto.

139.    As a direct and proximate result of the use of Xarelto, Plaintiff was caused to

        suffer serious and dangerous side effects including but not limited to, bleeding,

        as well as physical pain and mental anguish, diminished enjoyment of life, and

        financial expenses for hospitalization and medical care.

                                       COUNT III
                                    (DESIGN DEFECT)

140.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

141.    Xarelto was not merchantable and/or reasonably suited to the use intended, and




                                           37 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 38 of 64



        its condition when sold was the proximate cause of the injuries sustained by

        Plaintiff.

142.    Defendants placed Xarelto into the stream of commerce with wanton and

        reckless disregard for public safety.

143.    Xarelto was in an unsafe, defective, and inherently dangerous condition.

144.    Xarelto contains defects in its design which render the drug dangerous to

        consumers, such as Plaintiff, when used as intended or as reasonably foreseeable

        to Defendants. The design defects render Xarelto more dangerous than other

        anticoagulants and cause an unreasonable increased risk of injury, including but

        not limited to life-threatening bleeding events.

145.    Xarelto was in a defective condition and unsafe, and Defendants knew, had

        reason to know, or should have known that Xarelto was defective and unsafe,

        even when used as instructed.

146.    The nature and magnitude of the risk of harm associated with the design of

        Xarelto, including the risk of serious bleeding that may be irreversible,

        permanently disabling, and life-threatening is high in light of the intended and

        reasonably foreseeable use of Xarelto.

147.    The risks of harm associated with the design of Xarelto are higher than necessary.

148.    It is highly unlikely that Xarelto users would be aware of the risks associated

        with Xarelto through either warnings, general knowledge or otherwise, and




                                           38 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 39 of 64



        Plaintiff specifically was neither aware nor had any reason to be aware of these

        risks.

149.    The design did not conform to any applicable public or private product standard

        that was in effect when Xarelto left the Defendants’ control.

150.    Xarelto’s design is more dangerous than a reasonably prudent consumer would

        expect when used in its intended or reasonably foreseeable manner. It was more

        dangerous than Plaintiff expected.

151.    The intended or actual utility of Xarelto is not of such benefit to justify the risk of

        bleeding that may be irreversible, permanently disabling, and life-threatening.

152.    At the time Xarelto left Defendants’ control, it was both technically and

        economically feasible to have an alternative design that would not cause

        bleeding that may be irreversible, permanently disabling, and life-threatening or

        an alternative design that would have substantially reduced the risk of these

        injuries.

153.    It was both technically and economically feasible to provide a safer alternative

        product that would have prevented the harm suffered by Plaintiff.

154.    Defendants’ conduct was extreme and outrageous. Defendants risked the lives

        of consumers and users of their products, including Plaintiff, with the knowledge

        of the safety and efficacy problems and suppressed this knowledge from the

        general public. Defendants made conscious decisions not to redesign, re-label,




                                             39 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 40 of 64



        warn or inform the unsuspecting consuming public. Defendants’ outrageous

        conduct warrants an award of punitive damages.

155.    The unreasonably dangerous nature of Xarelto caused serious harm to Plaintiff.

156.    As a direct and proximate result of Plaintiff’s use of the Xarelto, which was

        designed, manufactured, marketed, promoted, sold, and introduced into the

        stream of commerce by Defendants, Plaintiff was caused to suffer serious and

        dangerous side effects including but not limited to, bleeding, as well as physical

        pain and mental anguish, and financial expenses for hospitalization and medical

        care.

                                      COUNT IV
                                 (FAILURE TO WARN)


157.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

158.    Defendants had a duty to warn Plaintiff and healthcare providers regarding the

        need for blood monitoring, dose adjustments, twice daily dosing and failed to

        warn of the risk of serious bleeding that may be irreversible, permanently

        disabling, and life-threatening, associated with Xarelto.

159.    Defendants knew, or in the exercise or reasonable care should have known, about

        the risk of serious bleeding that may be irreversible, permanently disabling, and

        life-threatening.




                                           40 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 41 of 64



160.    Defendants failed to provide warnings or instructions that a manufacturer

        exercising reasonable care would have provided concerning the risk of serious

        bleeding that may be irreversible, permanently disabling, and life-threatening, in

        light of the likelihood that its product would cause these injuries.

161.    Defendants failed to update warnings based on information received from

        product surveillance after Xarelto was first approved by the FDA and marketed,

        sold, and used in the United States and throughout the world.

162.    A manufacturer exercising reasonable care would have updated its warnings on

        the basis of reports of injuries to individuals using Xarelto after FDA approval.

163.    When it left Defendants’ control, Xarelto was defective and unreasonably

        dangerous for failing to warn of the risk of serious bleeding that may be

        irreversible, permanently disabling, and life-threatening.

164.    Plaintiff used Xarelto for its approved purpose and in a manner normally

        intended and reasonably foreseeable by the Defendants.

165.    Plaintiff and Plaintiff’s healthcare providers could not, by the exercise of

        reasonable care, have discovered the defects or perceived their danger because

        the risks were not open or obvious.

166.    Defendants, as the manufacturers and distributors of Xarelto, are held to the level

        of knowledge of an expert in the field.

167.    The warnings that were given by Defendants were not accurate or clear, and




                                           41 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 42 of 64



        were false and ambiguous.

168.    The warnings that were given by the Defendants failed to properly warn

        physicians of the risks associated with Xarelto, subjecting Plaintiff to risks that

        exceeded any benefits. Plaintiff, individually and through his physicians,

        reasonably relied upon the skill, superior knowledge and judgment of the

        Defendants.

169.    Defendants had a continuing duty to warn Plaintiff and his prescriber of the

        dangers associated with its product.

170.    Had Plaintiff or his healthcare providers received adequate warnings regarding

        the risks associated with the use of Xarelto, he would not have used it or he

        would have used it with blood monitoring.

171.    Plaintiff’s injuries were the direct and proximate result of Defendants’ failure to

        warn of the dangers of Xarelto.

172.    Defendants’ conduct, as described above, was extreme and outrageous.

        Defendants risked the lives of consumers and users of their products, including

        Plaintiff, with knowledge of the safety and efficacy problems and suppressed this

        knowledge from the general public. Defendants made conscious decisions not to

        redesign, re-label, warn or inform the unsuspecting consuming public.

        Defendants’ outrageous conduct warrants an award of punitive damages.




                                           42 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 43 of 64



                                        COUNT V
                                     (NEGLIGENCE)


173.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

174.    Defendants had a duty to exercise reasonable care in the design, manufacture,

        sale, labeling, warnings, marketing, promotion, quality assurance, quality

        control, and sale, distribution of Xarelto including a duty to assure that the

        product did not cause unreasonable, dangerous side-effects to users.

175.    Defendants failed to exercise ordinary care in the design, manufacture, sale,

        labeling, warnings, marketing, promotion, quality assurance, quality control,

        and sale, distribution of Xarelto in that Defendants knew, or should have known,

        that the drugs created a high risk of unreasonable, dangerous side-effects and

        harm, including life-threatening bleeding, as well as other severe and personal

        injuries (including in some cases death) which are permanent and lasting in

        nature, physical pain and mental anguish, including diminished enjoyment of

        life.

176.    Defendants, their agents, servants, and/or employees were negligent in the

        design, manufacture, sale, labeling, warnings, marketing, promotion, quality

        assurance, quality control, and sale, distribution of Xarelto in that, among other

        things, they:




                                           43 of 64
Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 44 of 64



         a. Failed to use due care in designing and manufacturing, and testing
            Xarelto so as to avoid the aforementioned risks to individuals;

         b. Failed to analyze pre-marketing test data of Xarelto;

         c. Failed to conduct sufficient post-marketing and surveillance of
            Xarelto;

         d. Failed to accompany the drug with proper warnings regarding all
            possible adverse side effects associated with its use, and the
            comparative severity and duration of such adverse effects. The
            warnings given did not accurately reflect the symptoms, scope or
            severity of the side effects; the warnings given did not warn
            Plaintiff and his healthcare providers regarding the need for blood
            monitoring, dose adjustments and failed to warn of the risk of
            serious bleeding that may be irreversible, permanently disabling,
            and life- threatening, associated with Xarelto;

         e. Failed to provide adequate training and instruction to medical care
            providers for the appropriate use of Xarelto;


         f. Falsely and misleadingly overpromoted, advertised and marketed
            Xarelto as set forth herein including overstating efficacy,
            minimizing risk and stating that blood monitoring and dose
            adjustments were not necessary for safe and effective use to
            influence patients, such as Plaintiff, to purchase and consume such
            product;

         g. Manufacturing, producing, promoting, formulating, creating,
            and/or designing Xarelto without thoroughly testing it;

         h. Manufacturing, producing, promoting, formulating, creating,
            and/or designing Xarelto without adequately testing it;


         i. Not conducting sufficient testing programs to determine whether
            or not Xarelto was safe for use; in that Defendants herein knew or
            should have known that Xarelto was unsafe and unfit for use by
            reason of the dangers to its users;




                                 44 of 64
Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 45 of 64



         j.   Selling Xarelto without making proper and sufficient tests to
              determine the dangers to its users;

         k. Negligently failing to adequately and correctly warn Plaintiff, the
            public, the medical and healthcare profession, and the FDA of the
            dangers of Xarelto;

         l. Failing to provide adequate instructions regarding safety
            precautions to be observed by users, handlers, and persons who
            would reasonably and foreseeably come into contact with, and
            more particularly, use, Xarelto;

         m. Failing to test Xarelto and/or failing to adequately, sufficiently and
            properly test Xarelto;

         n. Negligently advertising and recommending the use of Xarelto
            without sufficient knowledge as to its dangerous propensities;

         o. Negligently representing that Xarelto was safe for use for its
            intended purpose, when, in fact, it was unsafe;

         p. Negligently representing that Xarelto had equivalent safety and
            efficacy as other forms of treatment for reducing the risk of stroke
            and systemic embolism in patients with non-valvular atrial
            fibrillation, reducing the risk of recurrence of DVT and/or PE, and
            for prophylaxis of DVT for patients undergoing hip and knee
            replacement surgery;

         q. Negligently designing Xarelto in a manner which was dangerous
            to its users;


         r. Negligently manufacturing Xarelto in a manner which was
            dangerous to its users;

         s. Negligently producing Xarelto in a manner which was dangerous
            to its users;


         t. Negligently assembling Xarelto in a manner which was dangerous
            to its users;



                                  45 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 46 of 64




                  u. Concealing information from Plaintiff in knowing that Xarelto was
                     unsafe, dangerous, and/or non-conforming with FDA regulations;

                  v. Improperly concealing and/or misrepresenting information from
                     Plaintiff, healthcare professionals, and/or the FDA, concerning the
                     severity of risks and dangers of Xarelto compared to other forms of
                     treatment for reducing the risk of stroke and systemic embolism in
                     patients with non- valvular atrial fibrillation, reducing the risk of
                     recurrence of DVT and/or PE, and for prophylaxis of DVT for
                     patients undergoing hip and knee replacement surgery; and

                  w. Placing an unsafe product into the stream of commerce.

177.    Defendants under-reported, underestimated and downplayed the serious

        dangers of Xarelto.

178.    Defendants negligently compared the safety risk and/or dangers of Xarelto with

        other forms of treatment for reducing the risk of stroke and systemic embolism

        in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of

        DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and

        knee replacement surgery.

179.    Defendants were negligent in the designing, researching, supplying,

        manufacturing, promoting, packaging, distributing, testing, advertising,

        warning, marketing and sale of Xarelto in that they:

                  a. Failed to use due care in designing and manufacturing Xarelto so
                     as to avoid the aforementioned risks to individuals when Xarelto
                     was used for treatment for reducing the risk of stroke and systemic
                     embolism in patients with non- valvular atrial fibrillation, reducing
                     the risk of recurrence of DVT and/or PE, and for prophylaxis of




                                            46 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 47 of 64



                     DVT for patients undergoing hip and knee replacement surgery;

                 b. Failed to accompany their product with proper and/or accurate
                    warnings regarding all possible adverse side effects associated with
                    the use of Xarelto;

                 c. Failed to accompany their product with proper warnings regarding
                    all possible adverse side effects concerning the failure and/or
                    malfunction of Xarelto;

                 d. Failed to accompany their product with accurate warnings
                    regarding the risks of all possible adverse side effects concerning
                    Xarelto;

                 e. Failed to warn Plaintiff of the severity and duration of such
                    adverse effects, as the warnings given did not accurately reflect the
                    symptoms, or severity of the side effects;

                 f. Failed to conduct adequate testing, including pre-clinical and
                    clinical testing and post-marketing surveillance to determine the
                    safety of Xarelto;

                 g. Failed to warn Plaintiff, prior to actively encouraging the sale of
                    Xarelto, either directly or indirectly, orally or in writing, about the
                    need for more comprehensive, more regular medical monitoring
                    than usual to ensure early discovery of potentially serious side
                    effects;

                 h. Were otherwise careless and/or negligent.

180.    Despite the fact that Defendants knew or should have known that Xarelto caused

        unreasonable, dangerous side-effects which many users would be unable to

        remedy by any means, Defendants continued to market Xarelto to consumers,

        including the medical community and Plaintiff.

181.    Defendants knew or should have known that consumers such as Plaintiff would




                                          47 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 48 of 64



        foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary

        care as described above, including the failure to comply with federal

        requirements.

182.    It was foreseeable that Defendants’ product, as designed, would cause serious

        injury to consumers, including Plaintiff.

183.    As a direct and proximate result of Defendants’ negligence, Plaintiff suffered

        serious physical injury, harm, damages and economic loss.

184.    Defendants’ conduct, as described above, was extreme and outrageous.

        Defendants risked the lives of the consumers and users of their products, including

        Plaintiff, with the knowledge of the safety and efficacy problems and suppressed

        this knowledge from the general public. Defendants made conscious decisions not

        to redesign, re-label, warn or inform the unsuspecting consuming public.

        Defendants’ outrageous conduct warrants an award of punitive damages.

                                   COUNT VI
                         (BREACH OF EXPRESS WARRANTY)

185.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

186.    Defendants expressly warranted that Xarelto was safe and effective to members

        of the consuming public, including Plaintiff.

187.    Defendants expressly warranted that Xarelto was a safe and effective product to




                                           48 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 49 of 64



        be used as a blood thinner, and did not disclose the material risks that Xarelto

        could cause serious bleeding that may be irreversible, permanently disabling,

        and life-threatening. The representations were not justified by the performance

        of Xarelto.

188.    Defendants expressly warranted Xarelto was safe and effective to use without

        the need for blood monitoring and dose adjustments.

189.    Defendants expressly represented to Plaintiff, Plaintiff’s physicians, healthcare

        providers, and/or the FDA that Xarelto was safe and fit for use for the purposes

        intended, that it was of merchantable quality, that it did not produce any

        dangerous side effects in excess of those risks associated with other forms of

        treatment for reducing the risk of stroke and systemic embolism in patients with

        non-valvular atrial fibrillation, reducing the risk of recurrence of DVT and/or PE,

        and for prophylaxis of DVT for patients undergoing hip and knee replacement

        surgery, that the side effects it did produce were accurately reflected in the

        warnings and that it was adequately tested and fit for its intended use.

190.    Defendants knew or should have known that, in fact, said representations and

        warranties were false, misleading and untrue in that Xarelto was not safe and fit

        for the use intended, and, in fact, produced serious injuries to the users that were

        not accurately identified and represented by Defendants.

191.    Plaintiff and his healthcare providers reasonably relied on these express




                                           49 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 50 of 64



        representations.

192.    Xarelto does not conform to these express representations because Xarelto is not

        safe and has serious side-effects, including death.

193.    Defendants breached their express warranty in one or more of the following

        ways:

                     a. Xarelto as designed, manufactured, sold and/or supplied by the
                        Defendants, was defectively designed and placed in to the stream
                        of commerce by Defendants in a defective and unreasonably
                        dangerous condition;

                     b. Defendants failed to warn and/or place adequate warnings and
                        instructions on Xarelto;

                     c. Defendants failed to adequately test Xarelto; and,

                     d. Defendants failed to provide timely and adequate post-marketing
                        warnings and instructions after they knew the risk of injury from
                        Xarelto.

194.    Plaintiff reasonably relied upon Defendants’ warranty that Xarelto was safe and

        effective when he purchased and used the medication.

195.    Defendants herein breached the aforesaid express warranties as their drug was

        defective.

196.    Plaintiff’s injuries were the direct and proximate result of Defendants’ breach of

        their express warranty.

197.    Defendants’ conduct, as described above, was extreme and outrageous.

        Defendants risked the lives of the consumers and users of their products,




                                             50 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 51 of 64



        including Plaintiff, with knowledge of the safety and efficacy problems and

        suppressed this knowledge from the general public. Defendants made conscious

        decisions not to redesign, re-label, warn or inform the unsuspecting consuming

        public. Defendants’ outrageous conduct warrants an award of punitive damages.

                                   COUNT VII
                         (BREACH OF IMPLIED WARRANTY)

198.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

199.    At the time Defendants marketed, distributed and sold Xarelto to Plaintiff,

        Defendants warranted that Xarelto was merchantable and fit for the ordinary

        purposes for which it was intended.

200.    Members of the consuming public, including consumers such as Plaintiff, were

        intended third party beneficiaries of the warranty.

201.    Xarelto was not merchantable and fit for its ordinary purpose, because it has a

        propensity to lead to the serious personal injuries described in this Complaint.

202.    Plaintiff reasonably relied on Defendants’ representations that Xarelto was safe

        and free of defects and was a safe means of reducing the risk of stroke and

        systemic embolism in patients with non-valvular atrial fibrillation, to treat Deep

        Vein Thrombosis (“DVT”) and Pulmonary Embolism (“PE”), to reduce the risk

        of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients




                                           51 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 52 of 64



        undergoing hip and knee replacement surgery.

203.    Defendants’ breach of the implied warranty of merchantability was the direct

        and proximate cause of Plaintiff’s injury.

204.    Defendants’ conduct, as described above, was extreme and             outrageous.

        Defendants risked the lives of the consumers and users of their products,

        including Plaintiff, with knowledge of the safety and efficacy problems and

        suppressed this knowledge from the general public. Defendants made conscious

        decisions not to redesign, re-label, warn or inform the unsuspecting consuming

        public. Defendants’ outrageous conduct warrants an award of punitive damages.

                                  COUNT VIII
                        (NEGLIGENT MISREPRESENTATION)

205.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

206.    From the time Xarelto was first tested, studied, researched, evaluated, endorsed,

        manufactured, marketed and distributed, and up to the present, Defendants

        made misrepresentations to Plaintiff, Plaintiff’s physicians and the general

        public, including but not limited to the misrepresentation that Xarelto was safe,

        fit and effective for human use. At all times mentioned, Defendants conducted

        sales and marketing campaigns to promote the sale of Xarelto and willfully

        deceived Plaintiff, Plaintiff’s physicians and the general public as to the health

        risks and consequences of the use of Xarelto.



                                           52 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 53 of 64



207.    The Defendants made the foregoing representations without any reasonable

        ground for believing them to be true. These representations were made directly

        by Defendants, by sales representatives and other authorized agents of

        Defendants, and in publications and other written materials directed to

        physicians, medical patients and the public, with the intention of inducing

        reliance and the prescription, purchase, and use of Xarelto.

208.    The representations by the Defendants were in fact false, in that Xarelto is not

        safe, fit and effective for human consumption as labeled, using Xarelto is

        hazardous to your health, and Xarelto has a serious propensity to cause serious

        injuries to users, including but not limited to the injuries suffered by Plaintiff.

209.    The foregoing representations by Defendants, and each of them, were made with

        the intention of inducing reliance and the prescription, purchase, and use of

        Xarelto.

210.    In reliance on the misrepresentations by the Defendants, Plaintiff was induced to

        purchase and use Xarelto. If Plaintiff had known the truth and the facts concealed

        by the Defendants, Plaintiff would not have used Xarelto. The reliance of Plaintiff

        upon       Defendants’   misrepresentations      was    justified   because     such

        misrepresentations were made and conducted by individuals and entities that

        were in a position to know all of the facts.

211.    As a result of the foregoing negligent misrepresentations by Defendants, Plaintiff




                                            53 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 54 of 64



        was caused to suffer serious and dangerous side effects including but not limited

        to, bleeding, as well as physical pain and mental anguish, and financial expenses

        for hospitalization and medical care.

                                        COUNT IX
                                         (FRAUD)

212.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

213.    Prior to Plaintiff’s use of Xarelto and during the period in which Plaintiff actually

        used Xarelto, Defendants fraudulently suppressed material information

        regarding the safety and efficacy of Xarelto, including information regarding

        increased adverse events, pre and post marketing deaths, and the high number

        of severe adverse event reports compared to other anticoagulants and the need

        for blood monitoring and dose adjustments for the safe and effective use of

        Xarelto. Furthermore, Defendants fraudulently concealed the safety information

        about the use of Xarelto. As described above, Xarelto has several well-known

        serious side-effects that are not seen in other anticoagulants. Upon information

        and belief, the fraudulent misrepresentation described herein was intentional to

        keep the sales volume of Xarelto strong.

214.    The Defendants falsely and fraudulently represented to the medical and

        healthcare community, and to Plaintiff, the FDA, and the public in general, that

        said product, Xarelto, had been tested and was found to be safe and/or effective



                                            54 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 55 of 64



        to reduce the risk of stroke and systemic embolism in patients with non-valvular

        atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of DVT

        and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

        replacement surgery.

215.    These representations were made by said Defendants with the intent of

        defrauding and deceiving Plaintiff, the public in general, and the medical and

        healthcare community in particular, and were made with the intent of inducing

        the public in general, and the medical and healthcare community in particular,

        to recommend, prescribe, dispense and/or purchase said product, Xarelto, for use

        to reduce the risk of stroke and systemic embolism in patients with non-valvular

        atrial fibrillation, to reduce the risk of recurrence of DVT and/or PE, and for

        prophylaxis of DVT for patients undergoing hip and knee replacement surgery,

        all of which evinced a callous, reckless, willful, depraved indifference to the

        health, safety and welfare of Plaintiff herein.

216.    At the time the aforesaid representations were made by the Defendants and, at

        the time Plaintiff used Xarelto, Plaintiff was unaware of the falsity of said

        representations and reasonably believed them to be true.

217.    In reliance upon said representations, Plaintiff was induced to and did use

        Xarelto, thereby sustaining severe personal injuries.

218.    Said Defendants knew and were aware, or should have been aware, that Xarelto




                                            55 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 56 of 64



        had not been sufficiently tested, was defective in nature, and/or that it lacked

        adequate and/or sufficient warnings.

219.    Defendants knew or should have known that Xarelto had a potential to, could,

        and would cause severe and grievous injury to the users of said product, and

        that it was inherently dangerous in a manner that exceeded any purported,

        inaccurate, and/or down-played warnings.

220.    Defendants brought Xarelto to the market, and acted fraudulently, wantonly and

        maliciously to the detriment of Plaintiff.

221.    Defendants fraudulently concealed the safety issues associated with Xarelto

        including the need for blood monitoring and dose adjustments in order to induce

        physicians to prescribe Xarelto and for patients, including Plaintiff, to purchase

        and use Xarelto.

222.    At the time Defendants concealed the fact that Xarelto was not safe, Defendants

        were under a duty to communicate this information to Plaintiff, physicians, the

        FDA, the healthcare community, and the general public in such a manner that

        they could appreciate the risks associated with using Xarelto.

223.    Defendants, at all times relevant hereto, withheld information from the FDA

        which they were required to report.

224.    Plaintiff and Plaintiff’s prescribing physicians relied upon the Defendants’

        outrageous untruths regarding the safety of Xarelto.




                                           56 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 57 of 64



225.    Plaintiff’s prescribing physicians were not provided with the necessary

        information by the Defendants, to provide an adequate warning to Plaintiff.

226.    Xarelto was improperly marketed to Plaintiff and their prescribing physicians as

        the Defendants did not provide proper instructions about how to use the

        medication and did not adequately warn about Xarelto’s risks.

227.    As a direct and proximate result of Defendants’ malicious and intentional

        concealment of material life-altering information from Plaintiff and Plaintiff’s

        prescribing physicians, Defendants caused or contributed to Plaintiff’s injuries.

228.    It is unconscionable and outrageous that Defendants would risk the lives of

        consumers, including Plaintiff. Despite this knowledge, the Defendants made

        conscious decisions not to redesign, label, warn or inform the unsuspecting

        consuming public about the dangers associated with the use of Xarelto.

        Defendants’ outrageous conduct rises to the level necessary that Plaintiff should

        be awarded punitive damages to deter Defendants from this type of outrageous

        conduct in the future and to discourage Defendants from placing profits above

        the safety of patients in the United States of America.

229.    Defendants’ fraud also acted to conceal their malfeasance which actions tolled

        Plaintiff’s statute of limitations because only Defendants knew the true dangers

        associated with the use of Xarelto as described herein. Defendants did not

        disclose this information to Plaintiff, his prescribing physicians, the healthcare




                                           57 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 58 of 64



        community and the general public. Without full knowledge of the dangers of

        Xarelto, Plaintiff could not evaluate whether a person who was injured by

        Xarelto had a valid claim.

230.    Defendants widely advertised and promoted Xarelto as a safe and effective

        medication and/or as a safe and effective means of reducing the risk of stroke

        and systemic embolism in patients with non-valvular atrial fibrillation, to treat

        DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for

        prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

231.    Defendants’ advertisements regarding Xarelto falsely and misleadingly stated

        that blood monitoring and dose adjustments were not necessary for safe and

        effective use of the drug, misrepresentations Defendants knew to be false, for the

        purpose of fraudulently inducing consumers, such as Plaintiff, to purchase such

        product. Plaintiff relied on these material misrepresentations when deciding to

        purchase and consume Xarelto.

232.    Defendants had a duty to disclose material information about serious side-effects

        to consumers such as Plaintiff.

233.    Additionally, by virtue of Defendants’ partial disclosures about the medication,

        in which Defendants touted Xarelto as a safe and effective medication,

        Defendants had a duty to disclose all facts about the risks associated with use of

        the medication, including the risks described in this Complaint. Defendants




                                           58 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 59 of 64



        intentionally failed to disclose this information for the purpose of inducing

        consumers, such as Plaintiff, to purchase Defendants’ dangerous product.

234.    Had Plaintiff been aware of the hazards associated with Xarelto, Plaintiff would

        have employed appropriate blood monitoring, consumed a different

        anticoagulant with a better safety profile, or not have consumed the product that

        led proximately to Plaintiff’s injuries.

235.    Upon information and belief, Plaintiff avers that Defendants actively and

        fraudulently concealed information in Defendants’ exclusive possession

        regarding the hazards associated with Xarelto, for the purpose of preventing

        consumers, such as Plaintiff, from discovering these hazards.

                              COUNT X
VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                     (Fla. Stat. §§ 501.201 et seq.)

236.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

        though set forth fully at length herein.

237.    Plaintiff used Xarelto and suffered ascertainable losses as a result of Defendants’

        actions in violation of the Florida Deceptive Trade Practices Act (DTPA).

238.    Defendants have a statutory duty under the DTPA to refrain from unfair or

        deceptive acts or trade practices in the design, labeling, development,

        manufacture, promotion, and sale of the Product.

239.    Defendants are the suppliers, manufacturers, advertisers, and sellers, who are




                                            59 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 60 of 64



        subject to liability under such legislation for unfair, deceptive, fraudulent and

        unconscionable consumer sales practices.

240.    Defendants engaged in unfair methods of competition and deceptive acts or

        practices that were proscribed by the DTPA, including the following:

        a.     Representing that goods or services have characteristics, ingredients, uses,

               benefits, or quantities that they do not have;

        b.     Advertising goods or services with the intent not to sell them as advertised;

               and

        c.     Engaging in fraudulent or deceptive conduct that creates a likelihood of

               confusion or misunderstanding.

241.    Defendants violated the DTPA, enacted to protect consumers against unfair,

        deceptive, fraudulent and unconscionable trade and business practices, and false

        advertising, by knowingly, willfully, and falsely representing that Xarelto was fit

        to be used for the purpose for which it was intended, when in fact it was defective

        and dangerous, and by other acts alleged herein. These representations were

        made in marketing and promotional materials. Defendants actions were

        immoral, unethical, and offensive to Florida public policy.

242.    Defendants actions have had an adverse impact on the public interests of Florida,

        and, if left unchecked, will continue to adversely affect the health of Florida

        citizens.




                                           60 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 61 of 64



243.    Defendants intended for the Plaintiff to rely on their representations and

        advertisements regarding Xarelto in order to profit from Plaintiff’s purchase of

        Xarelto.

244.    Plaintiff relied upon Defendants’ misrepresentations and omissions in

        determining which product to use.

245.    Plaintiff purchased and used Xarelto primarily for personal use and thereby

        suffered ascertainable losses and damages as a proximate result of Defendants’

        actions in violation of the Florida DTPA.

246.    Had Defendants not engaged in the deceptive conduct described herein, Plaintiff

        would not have purchased and/or paid for Xarelto, and would not have incurred

        related injuries and damages.

247.    Plaintiff was injured by the cumulative and indivisible nature of Defendants’

        conduct. The cumulative effect of Defendants’ conduct directed at Plaintiff and

        other consumers was to create demand for and sell Xarelto. Each aspect of

        Defendants’ conduct combined to artificially create sales of the product.

248.    Defendants had actual knowledge of the defective and dangerous condition of

        Defendants’ product and willfully failed to take any action to cure such defective

        and dangerous conditions.

249.    Defendants’    intentional,     deceptive,     unconscionable,   and   fraudulent

        representations and material omissions to Plaintiff, physicians, and consumers,




                                            61 of 64
       Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 62 of 64



        constituted unfair and deceptive acts and trade practices in violation of the

        Florida DTPA, Fla. Stat. §§ 501.201 et seq.

250.    Defendants uniformly communicated the purported benefits of Xarelto while

        failing to disclose the serious and dangerous side effects related to the use of

        Xarelto and of the true state of Xarelto’s regulatory status, its safety, its efficacy,

        and its usefulness. Defendants made these representations to physicians, the

        medical community at large, and to patients and consumers, such as Plaintiff, in

        the marketing and advertising campaign described herein.

251.    Defendants’ conduct in connection with Xarelto was also impermissible and

        illegal in that it created a likelihood of confusion and misunderstanding, because

        Defendants misleadingly, falsely and or deceptively misrepresented and omitted

        numerous material facts regarding, among other things, the utility, benefits,

        costs, safety, efficacy and advantages of Xarelto.

252.    As a result of these violations, Plaintiff has incurred and will incur serious

        physical injury, pain, suffering, loss of income, loss of opportunity, medical and

        hospital expenses, and other expenses related to the diagnosis and treatment

        thereof, for which Defendants are liable.

                                JURY TRIAL DEMANDED

        Plaintiff demands that all issues of fact of this case be tried to a properly

impaneled jury to the extent permitted under the law.




                                             62 of 64
     Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 63 of 64



                               PRAYER FOR RELIEF

      WHISEFORE, Plaintiff demands judgment against the Defendants on each of the

above-referenced claims and Causes of Action and as follows:

              1. Awarding compensatory damages in excess of the jurisdictional
                 amount, including, but not limited to pain, suffering, emotional
                 distress, loss of enjoyment of life, and other non-economic damages
                 in an amount to be determined at trial of this action;

              2. Awarding economic damages in the form of medical expenses, out
                 of pocket expenses, lost earnings and other economic damages in an
                 amount to be determine at trial of this action;

              3. Punitive and/or exemplary damages for the wanton, willful,
                 fraudulent, reckless acts of the Defendants who demonstrated a
                 complete disregard and reckless indifference for the safety and
                 welfare of the general public and to the Plaintiff in an amount
                 sufficient to punish Defendants and deter future similar conduct;

              4. Prejudgment interest;

              5. Postjudgment interest;

              6. Awarding Plaintiff reasonable attorneys’ fees when applicable;

              7. Awarding Plaintiff the costs of these proceedings; and

              8. Such other and further relief as this Court deems just and proper.



                                         Respectfully submitted,

                                         /s/ Amanda K. Klevorn
                                         Korey A. Nelson (LA #30002)
                                         Amanda K. Klevorn (LA #35193)
                                         BURNS CHAREST LLP
                                         365 Canal Street, Suite 1170



                                         63 of 64
Case 2:18-cv-14214-EEF-MBN Document 1 Filed 12/26/18 Page 64 of 64



                              New Orleans, Louisiana 70130
                              T: 504.799.2845
                              F: 504.881.1765
                              E: aklevorn@burnscharest.com
                                 knelson@burnscharest.com

                              AND

                              Warren T. Burns (TX #24053119)
                              Daniel H. Charest (TX #24057803)
                              Spencer M. Cox (TX #24097540)
                              BURNS CHAREST LLP
                              900 Jackson Street, Suite 500
                              Dallas, Texas 75202
                              T: 469.904.4550
                              F: 469.444.5002
                              E: wburns@burnscharest.com
                                 dcharest@burnscharest.com
                                 scox@burnscharest.com




                              64 of 64
